Citation Nr: 0734593	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from November 1942 through 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.

In December 2006, the veteran submitted a claim for 
entitlement to service connection for arthritis.  To date, 
the RO has not addressed the veteran's claim.  This issue is 
REFERRED to the RO for appropriate consideration.

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted in September 2007.  
38 U.S.C.A. § 7107 (West 2002);  
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's vertigo is attributable to his period of active 
service.

2.  There is no competent medical evidence showing that the 
veteran's bilateral hearing loss is attributable to his 
active service.


CONCLUSION OF LAW

1.  Vertigo was not incurred in or aggravated by military 
service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for both vertigo 
and bilateral hearing loss.  To establish service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of the disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

In deciding such claims, the Board must normally consider and 
discuss all relevant service medical records.  Unfortunately, 
in this case, the veteran's service medical records are 
unavailable as they were apparently destroyed in the 1973 
National Personnel Record Center fire in St. Louis, Missouri.  
Because the veteran's service medical records were destroyed, 
VA has a heightened duty to consider the applicability of the 
benefit of the doubt, to assist the veteran in developing the 
claim, and to evaluate and discuss the evidence favorable to 
the veteran.   
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Vertigo
The veteran meets the first criteria for service connection 
in that he has a current diagnosis of vertigo.  See diagnoses 
from Dr. Chicon dating between October 2000 and June 2004.  
The veteran's doctor also attributes the veteran's chronic 
disequilibrium and dizziness to "probable vascular 
insufficiency," "possible cervical vertigo," or "possible 
atypical Meniere's."  Id.  The question is whether these 
conditions for which the veteran is privately treated can be 
associated with his active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Again, the veteran's service medical records were destroyed 
and are unavailable for the Board's review.  The veteran, 
however, does not allege that his vertigo was diagnosed in 
service.  At his July 2007 Board hearing, the veteran stated 
that his dizziness first manifested in the 1960's, some nine 
years post-service.  See Board hearing transcript at page 9.  
The claims folder, however, does not contain medical evidence 
of the condition until October 2000, fifty-five years after 
service.  See October 2000 Chicon treatment note.  At that 
time, the veteran reported several episodes of dizziness 
since May 2000.  Id.  Aside from Dr. Chicon's records, the 
record is devoid of evidence of the veteran's claimed 
condition.  There is no indication anywhere in the claims 
folder that vertigo, or any other condition manifested by 
dizziness, is causally connected to noise exposure in 
service.  The only such claim is made by the veteran himself.  
The veteran's statements, however, are not competent evidence 
of a diagnosis or nexus opinion.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Competent medical evidence showing that the 
veteran's vertigo is a result of in-service noise exposure is 
required for service connection.  The absence of such 
evidence weighs heavily against his claim.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.   
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In this case, there is no evidence to support the 
notion that there is a causal connection between the 
veteran's vertigo and his active service.  Thus, the 
preponderance of the evidence is against the veteran's claim, 
and service connection must be denied because the necessary 
element of medical nexus is not met.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303(a).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi,  
274 F. 3d 1361 (Fed. Cir. 2001).

Bilateral Hearing Loss
The veteran contends that he has bilateral hearing loss as a 
result of noise exposure during his active service.  Under 38 
C.F.R. § 3.385, medical evidence of hearing loss requires a 
showing that the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or that the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  The veteran's current medical records show 
evidence of hearing loss as it is defined under § 3.385.  

In October 2004, a VA examiner reported on the veteran's mild 
to moderately-severe left-sided sensorineural hearing loss 
and mild to severe right-sided sensorineural hearing loss.  
In particular, the audiogram readings showed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
60
60
LEFT
15
25
45
55
75

Speech audiometry revealed speech recognition ability of 86 
percent in each ear.  Because these readings show auditory 
thresholds of 40 decibels or greater in both ears at 2000, 
3000, and 4000 Hertz, the veteran has current bilateral 
hearing loss as defined by 38 C.F.R. § 3.385. 
 
In addition to the current disability, 38 C.F.R. § 3.303(a) 
requires evidence showing an in-service incurrence of hearing 
loss and a nexus between the in-service incurrence and the 
current disability.  The veteran contends that his current 
hearing loss is due to noise exposure during service, for 
which he was not provided hearing protection.  See Board 
hearing transcript at pages 2-5.  He recalls that he first 
noticed hearing loss approximately five years after active 
service.  Id. at page 7.  There is, however, no medical 
evidence of hearing loss until the October 2000 records of 
the veteran's private physician.  This is fifty-five years 
post service.  While the Board recognizes the dilemma posed 
by the destruction of the veteran's service medical records, 
it is significant that there is no treatment for the claimed 
condition for fifty-five years following service.  
Nonetheless, VA afforded the veteran an audiological 
examination in October 2004.  At that time, the veteran 
reported his hearing loss onset in approximately 1990, forty-
five years post service.  The examiner commented that the 
veteran was exposed to excessive aircraft noise during his 
service on a B-52 air depot base.  He went on, however, to 
opine that the veteran's currently diagnosed bilateral 
hearing loss "must be due to post-discharge causes and 
possibly presbycusis" because its reported onset was 1990, 
"long after discharge from the military."  

The veteran's contentions are the only evidence suggesting a 
connection between the veteran's current hearing loss and his 
in-service noise exposure.  Again, the veteran's statements 
are not competent evidence of a medical nexus.   
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Following service, the record is devoid of evidence of 
complaints, symptoms or treatment for hearing loss for at 
least forty-five years.  Without evidence of in-service 
hearing loss, and with no evidence of hearing loss for forty-
five years following service, the VA examiner was unable to 
link the veteran's hearing loss with active service.  Without 
evidence of an in-service incurrence and nexus, service 
connection is not warranted under 38 C.F.R. § 3.303(a).  
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi,  
274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated July 2004, 
August 2004, and September 2006.  The veteran was notified of 
what was necessary to establish his claims, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  The letters also asked the veteran to send VA any 
pertinent evidence he had regarding his claims.  Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2007).  The September 2006 letter also informed the veteran 
of the type of evidence necessary to establish an effective 
date and a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA's duty to notify is 
met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his VA and private treatment records, and VA 
examination report have been associated with the claims 
folder.  The veteran was afforded a Board hearing and the 
July 2007 transcript is also of record.  The veteran's 
service medical records are unavailable as they were 
apparently destroyed in the 1973 National Personnel Record 
Center fire in St. Louis, Missouri.  The Board, however, has 
considered the applicability of the benefit of the doubt 
rule, and evaluated all evidence favorable to the veteran, 
and VA adequately assisted the veteran in developing the 
claims.   
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The duty to 
assist in this matter is met.  The veteran has been afforded 
several opportunities, but has not notified VA of any 
additional available relevant records with regard to his 
claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  









ORDER

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


